Citation Nr: 0123475	
Decision Date: 09/26/01    Archive Date: 10/02/01

DOCKET NO.  99-23 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The appellant is the widow of a World War II veteran, who was 
in beleaguered status from December 1941 to April 1942, was a 
Prisoner of War (POW) of the Imperial Japanese forces from 
April to September 1942, and had regular Philippine Army 
service from August to December 1945.  This matter comes to 
the Board of Veterans' Appeals (Board) from a July 1999 
rating decision of the Department of Veterans Affairs (VA) 
Manila Regional Office (RO) which reopened a final claim of 
service connection for the cause of the veteran's death based 
on the submission of new and material evidence, and denied 
the reopened claim as not well grounded.

In January 2001, the Board likewise determined that new and 
material evidence had been submitted to reopen the claim of 
service connection for the cause of the veteran's death.  See 
Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd at 83 Fed. 3d 
1380 (Fed. Cir. 1996).  The Board then remanded the matter to 
the RO for due process considerations and any evidentiary 
development deemed necessary pursuant to the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2001).  VA recently issued final 
regulations to implement VCAA.  See 66 Fed. Reg. 45,620 et 
seq. (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a).


REMAND

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312 (2000).  For a service-
connected disability to be the cause of death, it must 
singly, or with some other condition, be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  Id.

Certain enumerated diseases may be service connected if 
manifested by a former POW who was interned or detained for 
not less than 30 days, if such diseases were manifested to a 
degree of 10 percent or more at any time after discharge, 
even though there is no record of such disease during 
service.  Such enumerated POW presumptive diseases include 
beriberi heart disease, which covers ischemic heart disease 
in a former POW who had experienced localized edema during 
captivity.  38 C.F.R. 3.309(c) (2000).

In this case, the record shows that the veteran was a POW 
from April to September 1942, a period of more than 30 days.  
Although no cardiovascular abnormalities were detected at his 
August 1945 service separation medical examination, the 
veteran reported on his September 1947 Affidavit for 
Philippine Army Personnel, that he had been treated for 
beriberi from September 1942 to March 1944.  On a Former POW 
Medical History form completed by the veteran in July 1983, 
he claimed that he had swelling in the joints, legs and 
muscles during captivity.  The appellant has also claimed 
that the veteran experienced localized edema during his 
incarceration as a POW.

The veteran died in June 1986.  His certificate of death does 
not provide an immediate cause of death, but indicates that 
the antecedent cause was a cerebral vascular accident (CVA).  
In support of her claim of service connection for the cause 
of the veteran's death, the appellant has submitted a March 
1998 letter from a private physician who claims to have 
attended the veteran in June 1986, a few hours before his 
death.  He indicated that the most probable cause of the 
veteran's death was CVA, secondary to essential hypertension, 
aggravated by coronary arteriosclerotic heart disease.

Also submitted by the appellant was a May 1998 letter from 
the same physician who indicated that it was his opinion that 
the veteran's coronary artery disease may have aggravated his 
CVA because coronary artery disease weakens the heart muscle, 
thus decreasing its blood pumping capacity leading to 
decreased oxygenation.  He also indicated that coronary 
artery disease contributed to thromboembolic phenomenon, 
which can sometimes aggravate a CVA.  

In this case, the Board finds that the evidence of record is 
unclear as to whether the veteran had ischemic heart disease 
due to beriberi in service, and, if so, whether this disease 
caused or contributed substantially or materially to cause 
his death.  The U.S. Court of Appeals for Veterans Claims 
(Court) has held that when the medical evidence is 
inadequate, VA must supplement the record by seeking an 
advisory opinion.  Colvin v. Derwinski, 1 Vet. App. 171 
(1991) and Halstead v. Derwinski, 3 Vet. App. 213 (1992).  In 
addition, under the recently-enacted VCAA and its 
implementing regulations, VA's duty to assist includes 
obtaining a medical opinion when such is necessary to make a 
decision on the claim.  38 U.S.C. § 5103A(d) (West Supp. 
2001); 66 Fed. Reg. 45,631 (2001) (to be codified at 
38 C.F.R. § 3.159(c)(4)).  Given the nature of this case, the 
Board believes that a medical opinion would assist in resolve 
the issue on appeal.  

Accordingly, this case is REMANDED for the following:

1.  The RO should forward the veteran's 
claims file to a VA physician for an 
opinion regarding whether it is at least 
as likely as not that the veteran had 
ischemic heart disease due to beriberi in 
service at the time of his death and, if 
so, whether such disease contributed 
substantially or materially to cause his 
death.  A complete rationale for the 
opinion expressed by the examiner should 
be provided.

2.  The RO should carefully review the 
medical opinion requested above to ensure 
compliance with this remand.  If any 
development requested above has not been 
furnished, including any requested 
findings and/or opinions, remedial action 
should be undertaken.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

Then, the RO should re-adjudicate the claim.  If the benefit 
sought on appeal is not granted, the appellant should be 
provided a supplemental statement of the case and an 
opportunity to respond.  The case should then be returned to 
the Board for review.  The appellant has the right to submit 
additional evidence and argument on the matter remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims remanded by the Board or the 
Court for additional development or other appropriate action 
must be handled expeditiously.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 2001) 
(Historical and Statutory Notes).  



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



